Citation Nr: 1137981	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  07-38 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a cervical spine strain.

4.  Entitlement to service connection for residuals of a lumbar spine strain (claimed as low back pain).

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1982 to June 1986 and from February 2003 to May 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the claims files reflects that on both his VA Form 9 dated November 2007 as well as in a March 2008 statement, the Veteran, requested a Travel Board hearing at the Hartford Regional Office.  The Board notes that the Veteran was scheduled for a travel board hearing at the VA RO in Newington, Connecticut.  However, two weeks prior to his hearing, the Veteran submitted a letter indicating that due to a work conflict (which required that he be out of the country), he would be unable to attend his hearing, and requested that the hearing be rescheduled.  Unfortunately the Veteran was never rescheduled for his hearing.  As the Veteran has not been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing; the hearing must be re-scheduled.  See 38 C.F.R. § 20.700. 


In order to ensure that the Veteran's due process rights, this case is REMANDED to the RO for the following:

1.  The RO should schedule a Travel Board hearing before a Veterans Law Judge in accordance with the applicable provisions.  The Veteran and his representative should be notified of the time and place to report.  If he subsequently desires to withdraw the hearing request, such action should be taken in writing at the RO.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

2.  If the Veteran fails to report to the scheduled hearing, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the hearing sent to the Veteran by the pertinent VA facility.  Thereafter, the case should be returned to the Board for further appellant review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


